Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application in response to the Preliminary Amendment filed on12/12/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0021062 to Hodges in view of US 2003/0167787 to Ohashi et al (hereinafter Ohashi), USP 9671158 to Sandberg et al (hereinafter Sandberg) and USP 2995649 to Cyrus.
Hodges discloses (Claim 21). A refrigerator, comprising (such as shown in Figs. 1-2): a vacuum insulated cabinet 1 having a liner 2 disposed within a wrapper 4, wherein the liner 2 and wrapper 4 are interconnected by a thermal bridge 30 to form a vacuum cavity therebetween; (Claim 24). The refrigerator of claim 21, wherein the vacuum insulated cabinet 1 includes a gap (defined by front flange 22 and distal end of liner 2) disposed between portions of the liner 2 and the thermal bridge 30 along a front portion of theFirst Named Inventor : Giulia Marinello Page:3 refrigerator compartment; (Claim 26). The refrigerator of claim 21, wherein the liner 2 includes an outer surface aligned with “an outer surface” of the thermal bridge 30.  
The differences being that Hodges fails to clearly disclose the limitations in (i) Claim 21 of a wall covering assembly having a top wall disposed adjacent to and spaced-apart from a top wall of the liner and a rear wall disposed adjacent to and spaced-apart from a rear wall of the liner, wherein the liner and the wall covering assembly cooperate to define a refrigerator compartment; a cavity formed between liner and the wall covering assembly; (ii) Claim 21 of a lighting assembly disposed around an opening into the refrigerator compartment, wherein the lighting assembly is powered by a wiring system concealed by the wall covering assembly; (iii) Claim 22; (iv) Claim 23; (v) Claim 25; (vi) Claim 28.

Regarding (ii) and (v)-(vi), Sandberg and Cyrus both show that it is well known in the art to provide an insulated housing (Sandberg: 22; Cyrus: 11) with a lighting assembly (Sandberg: 70; Cyrus: 22) disposed around an opening into the housing; Cyrus further discloses wherein the lighting assembly is powered by a wiring system. Sandberg further discloses wherein the lighting assembly 70 (Figs. 25-27B) is disposed in a gap/upwardly opening channel 76 substantially around an entirety of the opening into the insulate housing; wherein the lighting assembly includes a light guide having a body portion coupled to the housing.
Therefore, regarding (i)-(iii) and (vi), it would have been obvious and well within the level of one skilled in the art, in view of the teachings of Sandberg and Cyrus, to modify Hodges to include the limitations in (i) Claim 21 of a wall covering assembly having a top wall disposed adjacent to and spaced-apart from a top wall of the liner and Claim 21 of a lighting assembly disposed around an opening into the refrigerator compartment; (iii) Claim 22 of wherein the cavity includes a first portion disposed between the rear wall of the liner and the rear wall of the wall covering assembly, and a second portion disposed between the top wall of the liner and the top wall of the wall covering assembly; (vi) Claim 28 of wherein the lighting assembly includes a light guide having a body portion coupled to the refrigerator compartment; wherein the motivation is to illuminate the interior compartment of the cabinet when one or more doors is opened by a user.
Regarding the limitations in Claim 21 of wherein the wiring system is concealed by the wall covering assembly and (iv) Claim 23, it would have been obvious and well within the level of one skilled in the art to modify Hodges such that the wiring system is concealed by the wall covering assembly and wherein the wiring system includes a first end coupled to the lighting assembly, and a second end coupled to a power source disposed behind the wall covering assembly in order to facilitate access to the wiring system if needed.
Regarding (v) Claim 25 of wherein the lighting assembly is disposed in the gap between the liner and thermal bridge, since Hodges shows such gap, it would have been obvious and well within the level of one skilled in the art to disposed the lighting assembly in said gap in order to facilitate access to the lighting assembly.
Claims 29-31, 35-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Sandberg and Cyrus.
Claim 29). A refrigerator, comprising: a liner 2 having a front edge defining an opening into a compartment; a thermal bridge 30 having a coupling portion 24-25 coupled to the front edge of the refrigerator liner 2; an upwardly opening channel disposed between the refrigerator liner 2 and the thermal bridge 30; (Claim 31). The refrigerator of claim 29, wherein the liner includes an outer surface aligned with “an outer surface” of the thermal bridge; (Claim 35). The refrigerator of claim 29, including: one or more doors 5 operable between open and closed positions relative to the compartment; (Claim 36). A refrigerator, comprising: a refrigerator liner 2 having a quadrilateral front edge and an outer surface; a thermal bridge 30 having an outer surface and a coupling portion 24-25 coupled to the front edge of the refrigerator liner 2, wherein a channel is formed between the outer surface of the refrigerator liner and the outer surface of the thermal bridge; (Claim 37). The refrigerator of claim 36, wherein the outer surface of the refrigerator liner is aligned with an outer surface of the thermal bridge.  
The differences being that Hodges fails to clearly disclose the limitations in (i) Claim 29 of a lighting assembly received in the upwardly opening channel, wherein the lighting assembly is substantially disposed around an entirety of the opening into the refrigerator compartment; (ii) Claim 30; (iii) Claim 35 of wherein the lighting assembly illuminates the compartment when one of the one or more doors is in the open position; (iv) Claim 36 of a lighting assembly received in the channel, wherein the lighting assembly is substantially disposed around an opening into a refrigerator compartment defined by the refrigerator liner; (v) Claims 39 and 40.

Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sandberg and Cyrus, to modify Hodges to include the limitations in (i) Claim 29 of a lighting assembly received in the upwardly opening channel, wherein the lighting assembly is substantially disposed around an entirety of the opening into the refrigerator compartment; (ii) Claim 30 of wherein the lighting assembly includes a light guide having a body portion coupled to the compartment; (iii) Claim 35 of wherein the lighting assembly illuminates the compartment when one of the one or more doors is in the open position; (iv) Claim 36 of a lighting assembly received in the channel, wherein the lighting assembly is substantially disposed around an opening into a refrigerator compartment defined by the refrigerator liner; (v) Claim 39 of wherein the lighting assembly includes first and second side portions interconnecting upper and lower portions, and further wherein the refrigerator liner includes first and second sidewalls interconnecting top and bottom walls, wherein the lighting assembly first and second side portions of the lighting assembly are disposed along the first and second sidewalls of the refrigerator liner, respectively, and further wherein the upper and lower portions of the lighting assembly are disposed along the top and bottom walls of the refrigerator liner, and Claim 40 of wherein the lighting assembly includes a light guide; wherein the motivation is to illuminate the interior compartment of the cabinet when one or more doors is opened by a user.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges, as modified, as applied to claim 29 above, and further in view of Ohashi.
Hodges, as modified, discloses all the elements as discussed above except for the limitations in claim 34.
However, Ohashi discloses a refrigerator comprising (such as shown in Figs. 1-3): a vacuum insulated cabinet 27 having a liner (not numbered) disposed within a wrapper (not numbered), wherein the liner and wrapper form a vacuum cavity therebetween; a wall covering assembly having a top wall disposed adjacent to and spaced-apart from a top wall of the liner and a rear wall disposed adjacent to and spaced-apart from a rear wall of the liner, wherein the liner and the wall covering assembly cooperate to define a refrigerator compartment; a cavity 53 formed between liner and the wall covering assembly, wherein the cavity includes a first portion disposed between the rear wall of the liner and the rear wall of the wall covering assembly, and a second portion disposed between the top wall of the liner and the top wall of the wall covering assembly.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Ohashi, to modify Hodges, as modified, to include a wall covering assembly disposed within the compartment; and a power source electrically coupled to the lighting assembly and concealed by the wall covering assembly in order to facilitate access to the wiring system if needed.  
Allowable Subject Matter
Claims 27, 32-33, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
January 15, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637